 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 1 of 24 PageID: 728


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

________________________________________

 In re: Application of CALIFORNIA STATE
 TEACHERS’ RETIREMENT SYSTEM for an                  Civil Action No. 19-16458
 Order pursuant to 28 U.S.C. § 1782 Granting         (FLW)(DEA)
 Leave to Obtain Discovery for Use in a Foreign
 Proceeding                                                  DISCOVERY
                                                       CONFIDENTIALITY ORDER

                                                        Document electronically filed
 _______________________________________



      It appearing that discovery in the above-captioned action (the “Action”) is

likely to involve the disclosure of confidential information, it is ORDERED as

follows:

      1.     Any party to the Action and any non-party shall have the right to

designate as “Confidential” and subject to this Discovery Confidentiality Order any

information, document, or thing, or portion of any document or thing including,

without limitation, hard copy documents, electronically stored information,

testimony, exhibits, written responses to discovery, and any other information

produced or provided in connection with the Action (“Discovery Material”): (a) that

contains trade secrets, competitively sensitive technical, marketing, financial, sales

or other confidential business information, or (b) that contains private or confidential

personal information, or (c) that contains information received in confidence from

third parties, or (d) that contains information protected from disclosure under any

                                             1
                                                                            2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 2 of 24 PageID: 729


applicable foreign or domestic law, or (e) which the producing party otherwise

believes in good faith to be entitled to protection under Rule 26(c)(1)(G) of the

Federal Rules of Civil Procedure or Local Civil Rule 5.3. Any party to the Action

or any non-party covered by this Discovery Confidentiality Order, who produces or

discloses any Confidential Discovery Material, shall mark the same with the

following or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL –

SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER” (hereinafter

“Confidential”).

      2.     Any party to the Action and any non-party shall have the right to

designate as “Highly Confidential” and subject to this Discovery Confidentiality

Order any Discovery Material, including the types of Discovery Material

enumerated in Paragraph 1(a)-(e), that contains highly sensitive business or personal

information, the disclosure of which, even limited to the restrictions placed on

Confidential Discovery Material, would create a substantial risk of significant harm

to an individual or to the commercial, financial, strategic, and/or business interests

of the designating party. Highly Confidential Discovery Material includes, for

example, documents containing information about (a) Defendants’ and non-parties’

strategies for negotiating rebates and other price concessions; (b) product pricing

and marketing; (c) investment strategies of investors in Novo Nordisk ADRs; and

(d) Protected Data (as defined in Paragraph 3 below). Any party to the Action or

any non-party who is covered by this Discovery Confidentiality Order who produces

                                            2
                                                                           2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 3 of 24 PageID: 730


or discloses any Highly Confidential Discovery Material shall mark the same with

the following or similar legend: “HIGHLY CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER”

(hereinafter “Highly Confidential”).

      3.     “Protected Data” shall refer to any information that a party believes in

good faith requires additional protections, beyond those provided to information

designated as “Confidential” pursuant to this Discovery Confidentiality Order, under

applicable federal, state or foreign data protection laws or other privacy obligations.

Protected Data constitutes highly sensitive materials requiring special protection.

Examples of such data protection laws include but are not limited to the Gramm-

Leach-Bliley Act, 15 U.S.C. §6801; the Health Insurance Portability and

Accountability Act and the regulations thereunder, 45 CFR Part 160 and Subparts A

and E of Part 164 (HIPAA) (including, without limitation, “Protected Health

Information” (PHI) as defined thereunder); the European Union’s General Data

Protection Regulation (GDPR) and Denmark’s Act on Data Protection. Protected

Data includes but is not limited to information relating to an identified or identifiable

living individual, including the individual’s name; physical, IP, or email address;

identification number; and location data. Any party may redact Protected Data that

it claims, in good faith, requires redaction under applicable data-protection laws and

the terms of this Discovery Confidentiality Order. To the extent that a designating

party believes that certain Protected Data requires alternative or additional

                                              3
                                                                             2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 4 of 24 PageID: 731


protections beyond those afforded Highly Confidential Discovery Material, it shall

notify the receiving parties. The parties shall then meet and confer in good faith

within five business days of that notification and, if unsuccessful, the designating

party shall move the Court for appropriate relief.

      4.     Wherever possible, confidentiality designations shall be imprinted on

the face of each page of the Discovery Material to be designated. If such imprinting

is not possible (such as, for example, in connection with certain electronically stored

information), a stamp bearing the applicable confidentiality designation shall be

affixed on the medium by which the Discovery Material is produced and the

confidentiality designation shall be noted in the transmittal letter for the production.

For written responses to discovery requests, the designation shall be imprinted next

to each response to be designated.

      5.     All Discovery Material shall be used solely for purposes of the

prosecution or defense of the Action (including any attempted settlement thereof or

appeal therefrom), for use in the proceedings pending against Novo Nordisk A/S in

the Danish courts, Case No. BS-3595/2019-GLO (the “Danish Action”), or the

enforcement of insurance rights with respect to the Action or the Danish Action, and

for no other purpose whatsoever. For the avoidance of doubt, the use of Discovery

Material is restricted to the Action and the Danish Action and may not be used in

any other action even if such action involves the same parties or counsel, or similar

subject matter. Thus, actions in which Discovery Material may not be used include,

                                              4
                                                                            2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 5 of 24 PageID: 732


without limitation, the actions currently pending in the U.S. District Court for the

District of New Jersey captioned In re Novo Nordisk Securities Litigation, Case No.

3:17-cv-00209 (BRM) (LHG) and all actions coordinated or consolidated therewith;

as well as In re Insulin Pricing Litigation, Civil Action No. 17-699 (BRM)(LHG);

and all actions coordinated or consolidated therewith, whether for discovery

purposes, administrative purposes or otherwise.

      6.     The restrictions on use and disclosure of Discovery Material designated

Confidential or Highly Confidential imposed by this Discovery Confidentiality

Order remain in force and effect unless and until they are removed either by written

agreement of counsel for the parties, or by Order of the Court. It is, however,

understood that counsel for a party may give advice and opinions to his or her client

solely relating to the Action or the Danish Action based on his or her evaluation of

Confidential or Highly Confidential Discovery Material, provided that such advice

and opinions shall not reveal the content of such Confidential or Highly Confidential

Discovery Material except by prior written agreement of counsel for the parties, or

by Order of the Court.

      7.     Confidential Discovery Material and the contents of Confidential

Discovery Material may be disclosed only to the following individuals under the

following conditions:

             a.    Outside counsel (herein defined as any attorney at the parties’

outside law firms) and in-house counsel for the parties;

                                            5
                                                                          2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 6 of 24 PageID: 733


            b.     Outside experts or consultants retained by outside counsel or the

parties solely for purposes of this Action or the Danish Action, provided they have

executed a non-disclosure agreement in the form attached hereto as Exhibit A;

            c.     Secretarial, paralegal, clerical, duplicating and data processing

personnel of the foregoing;

            d.     The Court and court personnel;

            e.     Any witness who is called to testify at trial or deposition in the

Action or the Danish Action, provided that such person has been provided a copy of

this Discovery Confidentiality Order and informed of the restrictions on use and

disclosure imposed by it;

            f.     Any person may be shown or examined on any Discovery

Material designated Confidential if it appears that s/he authored or received a copy

of it, is or was employed by the party who produced the Discovery Material, was

involved in or is reasonably likely to possess knowledge relevant to the events or

communications that the Discovery Material concerns, or if the designating party

consents to such disclosure;

            g.     Any mediators or other mutually-agreed upon or court-appointed

person responsible for resolving this matter or the Danish Action in a non-judicial

forum, provided they have executed a non-disclosure agreement in the form attached

hereto as Exhibit A;



                                            6
                                                                          2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 7 of 24 PageID: 734


             h.     Vendors retained by or for the parties to assist in preparing for

pretrial discovery, trial and/or hearings including, but not limited to, court reporters,

litigation support personnel, jury consultants, individuals to prepare demonstrative

and audiovisual aids for use in the courtroom or in depositions or mock jury sessions,

as well as their staff, stenographic, and clerical employees whose duties and

responsibilities require access to such materials;

             i.     The parties. In the case of parties that are not individuals, “party”

shall mean individuals with authority to make decisions or to participate in making

decisions concerning the prosecution and/or defense of the Action; and

             j.     Such other persons as counsel for the designating party agrees in

advance or as Ordered by the Court.

             k.     The parties’ insurers and insurers’ counsel participating in

matters related to the Action or the Danish Action, and their secretarial, paralegal,

clerical, duplicating and data processing personnel.

      8.     Discovery Material produced and marked as Highly Confidential may

be disclosed only to the following individuals:

             a.     Outside counsel (herein defined as any attorney at the parties’

outside law firms) and in-house counsel for the parties. In the event that a party that

is an organization does not have in-house counsel, Discovery Material produced and

marked as Highly Confidential may be disclosed, summarized, or otherwise made

available to one or more designated representative(s) of the party who are officers,

                                              7
                                                                             2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 8 of 24 PageID: 735


trustees, or employees of the party, or are otherwise authorized to act on behalf of a

party in this Action or the Danish Action (“Designated Representative”) subject to

the terms of Paragraph 9 below;

             b.     Outside experts or consultants retained by outside counsel or the

parties solely for purposes of this Action or the Danish Action, provided they have

executed a non-disclosure agreement in the form attached hereto as Exhibit A;

             c.     Secretarial, paralegal, clerical, duplicating and data processing

personnel of the foregoing;

             d.     The Court and court personnel;

             e.     Any witness who is called to testify at trial or deposition in the

Action or the Danish Action, provided that such person has been provided a copy of

this Discovery Confidentiality Order and informed of the restrictions on use and

disclosure imposed by it;

             f.     Any person may be shown Discovery Material designated

Highly Confidential if it appears that s/he authored or received a copy of it, is or was

employed by the party who produced the Discovery Material, or if the designating

party consents to such disclosure;

             g.     Any mediators or other mutually-agreed upon or court-appointed

person responsible for resolving this matter or the Danish Action in a non-judicial

forum, provided they have executed a non-disclosure agreement in the form attached

hereto as Exhibit A;

                                              8
                                                                            2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 9 of 24 PageID: 736


             h.     Vendors retained by or for the parties to assist in preparing for

pretrial discovery, trial and/or hearings including, but not limited to, court reporters,

litigation support personnel, jury consultants, individuals to prepare demonstrative

and audiovisual aids for use in the courtroom or in depositions or mock jury sessions,

as well as their staff, stenographic, and clerical employees whose duties and

responsibilities require access to such materials; and

             i.      Such other persons as counsel for the designating party agrees

in advance or as Ordered by the Court.

      9.     After a party designates a representative, it shall notify the other parties

of the identity of its Designated Representative. Any party with a good-faith belief

that the Designated Representative will not adequately protect Discovery Material

designated as Highly Confidential consistent with this Discovery Confidentiality

Order may object to the Designated Representative within five (5) business days

after receiving such notice by providing written notice to the designating party

setting forth the bases for the objection. If the parties are unable to resolve the

objection, the objecting party shall then present its objection to the Court within five

(5) business days of notifying the designating party of its objection. The designating

party shall not disclose, summarize or otherwise make available to its Designated

Representative any Discovery Material designated as Highly Confidential for at least

five (5) business days after notifying the other parties of the Designated

Representative’s identity and, in the event of a timely objection, shall not disclose,

                                              9
                                                                             2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 10 of 24 PageID: 737


summarize or otherwise make available to its Designated Representative any

Discovery Material designated as Highly Confidential unless and until the Court

resolves the objection in favor of the designating party.

      10.    Confidential and Highly Confidential Discovery Material shall be used

only by persons permitted access to it under Paragraphs 7 and 8, respectively.

Confidential and Highly Confidential Discovery Material, copies thereof, and the

information contained therein, shall not be disclosed in any manner to any other

person, unless and until (a) outside counsel for the designating party waives the

claim of confidentiality, or (b) the Court orders such disclosure.

      11.    Counsel shall be responsible for assuring compliance with the terms of

this Discovery Confidentiality Order with respect to authorized persons to whom

such counsel discloses Confidential or Highly Confidential Discovery Material.

Where such persons are required to execute a non-disclosure agreement, counsel

disclosing Confidential or Highly Confidential Discovery Material shall obtain and

retain the non-disclosure agreement executed by those persons.

      12.    With respect to any depositions or trial or pretrial proceedings that

involve a disclosure of Discovery Material designated Confidential or Highly

Confidential, the designating party shall have until thirty (30) calendar days after

receipt of the final transcript within which to inform all other parties, in writing, as

to the specific pages and lines of the transcript that are to be designated Confidential

or Highly Confidential, which period may be extended by agreement of the parties.

                                             10
                                                                            2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 11 of 24 PageID: 738


During these thirty (30) calendar days, no such transcript or recording of such

deposition, trial, or pre-trial proceeding shall be disclosed, and no individual

attending such deposition, trial, or pre-trial proceeding shall disclose the contents of

the deposition or proceeding, to any individual other than the individuals described

in Paragraph 7 (as to material designated Confidential) and 8 (as to material

designated Highly Confidential). Upon being informed that certain portions of a

transcript or recording are to be designated as Confidential or Highly Confidential,

all parties shall immediately cause each copy of the transcript or recording in its

custody or control to be appropriately marked and limit disclosure of that transcript

or recording in accordance with the terms of this Discovery Confidentiality Order.

      13.    If, at any time, any person other than the party who designated

Discovery Material Confidential or Highly Confidential, reasonably believes s/he or

it must produce Discovery Material designated Confidential or Highly Confidential

in response to a subpoena or other compulsory process by any court, administrative

agency, legislative body, or other person or entity commanding the production of

such Discovery Material, the person to whom the subpoena or request is directed

shall, except where prohibited by law, notify the designating party by email within

seven (7) calendar days of receipt of the subpoena or request. The purpose of

imposing these duties is to afford the party that designated the Discovery Material

Confidential or Highly Confidential an opportunity to try to protect his/her/its

confidentiality interest prior to disclosure contrary to this Discovery Confidentiality

                                             11
                                                                            2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 12 of 24 PageID: 739


Order. The party that designated the Discovery Material Confidential or Highly

Confidential will bear the burden and expenses of seeking protection. The person to

whom the subpoena or request is directed shall immediately notify the issuer of the

subpoena or request that Discovery Material that may be responsive thereto has been

designated confidential pursuant to this Discovery Confidentiality Order. Unless

otherwise ordered by a court or required by government subpoena, the person to

whom the subpoena or request is directed shall comply with the subpoena or request

only if the party who designated the Discovery Material Confidential or Highly

Confidential does not timely seek, or is unsuccessful in seeking, an order modifying

or quashing the subpoena or request.

      14.    If counsel for a party receiving Discovery Material designated as

Confidential or Highly Confidential hereunder objects to such designation of any or

all of such items, the following procedure shall apply:

             a.    Counsel for the objecting party shall serve on the designating

party or non-party a written objection to such designation, which shall describe with

particularity the Discovery Material in question and shall state the grounds for

objection. Counsel for the designating party or non-party shall respond in writing to

such objection within fourteen (14) calendar days, and shall state with particularity

the grounds for designating the Discovery Material Confidential or Highly

Confidential. If no timely written response is made to the objection, the challenged

designation will be deemed to be void. If the designating party or non-party makes

                                            12
                                                                          2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 13 of 24 PageID: 740


a timely response to such objection asserting the propriety of the designation,

counsel shall then confer in good faith in an effort to resolve the dispute.

             b.     If a dispute as to a Confidential or Highly Confidential

designation of Discovery Material cannot be resolved by agreement, the party

challenging the designation shall present the dispute to the Court initially by letter

in accordance with Local Civil Rule 37.1(a)(1) and this Court’s preferences, before

filing a formal motion for an Order regarding the challenged designation. The

Discovery Material that is the subject of the filing shall be treated as originally

designated pending resolution of the dispute.

      15.    All requests to seal documents filed with the Court shall comply with

Local Civil Rule 5.3 or the applicable rules for the Danish Action. Any party filing

Confidential or Highly Confidential Discovery Material in the Danish Action will

take whatever steps reasonably available and permissible under Danish law to

protect such material from disclosure to same extent it would be protected from

disclosure if filed under permanent seal in this Court.

      16.    If the need arises during trial or at any hearing before this Court or in

the Danish Action for any party to disclose Confidential or Highly Confidential

Discovery Material, it may do so only after giving notice to the designating party

and as directed by this Court or in the Danish Action.

      17.    To the extent consistent with applicable law, the inadvertent or

unintentional disclosure of Confidential or Highly Confidential Discovery Material

                                             13
                                                                               2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 14 of 24 PageID: 741


that should have been designated as such, regardless of whether the Discovery

Material was so designated at the time of disclosure, shall not be deemed a waiver

in whole or in part of a party’s claim of confidentiality, either as to the specific

Discovery Material disclosed or as to any other Discovery Material concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be

rectified by notifying in writing counsel for all parties to whom the Discovery

Material was disclosed that the Discovery Material should have been designated

Confidential or Highly Confidential. Such notice shall constitute a designation of the

Discovery Material as Confidential or Highly Confidential under this Discovery

Confidentiality Order.

      18.    If a party or non-party notifies any other party that it inadvertently or

mistakenly disclosed any Discovery Material that is: (i) protected from disclosure

under the attorney-client privilege, the work product doctrine or any other applicable

privilege or immunity; or (ii) protected under foreign data protection, statutory, or

bank secrecy laws, all receiving parties shall treat such Discovery Material in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B) and the terms of any

order pursuant to Federal Rule of Evidence 502(d) entered in the Action. Such

inadvertent or mistaken disclosure of Discovery Material shall not by itself

constitute a waiver by the designating party of any claims of privilege or immunity,

or claims of protection under foreign or domestic law. However, nothing herein

restricts the right of the receiving party to challenge the designating party’s claim of

                                             14
                                                                            2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 15 of 24 PageID: 742


protection from disclosure, if made within a reasonable time after receiving notice

of the inadvertent or mistaken disclosure. In the event a receiving party wishes to

challenge a designating party’s claim of protection from disclosure, the procedure

applicable to disputes over confidentiality designations set forth in Paragraph 12 of

this Discovery Confidentiality Order shall apply.

      19.      No information that is in the public domain or which is already known

by the receiving party through proper means or which is or becomes available to a

party from a source other than the party asserting confidentiality, rightfully in

possession of such information on a non-confidential basis, shall be deemed or

considered to be Confidential or Highly Confidential Discovery Material under this

Discovery Confidentiality Order.

      20.      Any person in possession of another party’s Confidential or Highly

Confidential Discovery Material shall exercise the same care with regard to the

storage, custody, or use such Discovery Material as they would apply to their own

material of the same or comparable sensitivity. Receiving parties must take

reasonable precautions to protect Confidential or Highly Confidential Discovery

Material from loss, misuse and unauthorized access, disclosure, alteration and

destruction, including but not limited to:

            a. Confidential or Highly Confidential Discovery Material in electronic format

               shall be maintained in a secure litigation support site(s) that applies standard

               industry practices regarding data security, including but not limited to

                                               15
                                                                              2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 16 of 24 PageID: 743


           application of access control rights to those persons authorized to access

           Confidential or Highly Confidential Discovery Material under this Order;

        b. An audit trail of use and access to litigation support site(s) shall be

           maintained while the Action and the Danish Action, including any appeals,

           are pending;

        c. Any Confidential or Highly Confidential Discovery Material downloaded

           from the litigation support site(s) in electronic format shall be stored only

           on device(s) (e.g. laptop, tablet, smartphone, thumb drive, portable hard

           drive) that are password protected and/or encrypted with access limited to

           persons entitled to access Confidential or Highly Confidential Discovery

           Material under this Order. If the user is unable to password protect and/or

           encrypt the device, then the Confidential or Highly Confidential Discovery

           Material shall be password protected and/or encrypted at the file level;

        d. Confidential or Highly Confidential Discovery Material in paper format is

           to be maintained in a secure location with access limited to persons entitled

           to access Confidential or Highly Confidential Discovery Material under this

           Order, but nothing within this provision requires such persons to maintain

           such Confidential or Highly Confidential Discovery Material in an

           individually locked office;

        e. Summaries of Confidential or Highly Confidential Discovery Material,

           including any lists, memoranda, indices or compilations prepared or based

                                         16
                                                                        2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 17 of 24 PageID: 744


            on an examination of Confidential or Highly Confidential Discovery

            Material, that quote from or paraphrase Confidential or Highly Confidential

            Discovery Material in a manner that enables it to be identified shall be

            accorded the same status of confidentiality as the underlying Confidential or

            Highly Confidential Discovery Material;

         f. If the recipient of Confidential or Highly Confidential Discovery Material is

            shipping data in electronic format, the recipient shall encrypt the data prior

            to shipping and provide the encryption key in separate correspondence. If

            hard copy documents are shipped, the Receiving Party will ship the

            documents using secure packaging tape via Federal Express or UPS and

            retain a tracking number for the materials. If the Receiving Party learns at

            any time that the Confidential or Highly Confidential Discovery Material

            has been retrieved or viewed by unauthorized parties during shipment, it will

            immediately notify the Producing Party and take all reasonable measures to

            retrieve the improperly disclosed materials;

         g. If the Receiving Party discovers a breach 1 of security relating to the

            Confidential or Highly Confidential Discovery Material of a Producing

            Party, the Receiving Party shall: (1) provide written notice to the Producing



1
 Breach is defined to include, but is not limited to, the confirmed or suspected: (i)
disclosure or use of Confidential or Highly Confidential Discovery Material by or to an
unauthorized person; and/or (ii) the loss, theft or hacking of a device containing
Confidential or Highly Confidential Discovery Material.
                                           17
                                                                          2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 18 of 24 PageID: 745


             Party of the breach within 24 hours of the Receiving Party's discovery of the

             breach; (2) investigate and remediate the effects of the breach, and provide

             the Producing Party with assurance reasonably satisfactory to the Receiving

             Party that the breach shall not recur; and (3) provide sufficient information

             about the breach that the Producing Party can ascertain the size and scope of

             the breach. The Receiving Party agrees to cooperate with the Producing

             Party or law enforcement in investigating any such security incident.


      21.    Any PHI shall be deemed Highly Confidential as defined in this

Discovery Confidentiality Order. Any person who receives and stores PHI in

connection with this Proceeding will, in addition to the protections and safeguards

identified in paragraphs 20(a)-(g), supra, develop, implement, maintain, and use

appropriate administrative, technical, and physical safeguards as HIPAA may

independently require to preserve the privacy, integrity, and confidentiality of any

PHI and to prevent unpermitted use or disclosure of any PHI they may receive from

any person in connection with this Proceeding. PHI will be securely returned or

destroyed pursuant to the provisions of Paragraph 25, below.

      22.    Without limiting a receiving party’s obligations under paragraph 20(g)

of this Discovery Confidentiality Order, if a receiving party learns that, by

inadvertence or otherwise, it has disclosed the Confidential or Highly Confidential

Material to any person or in any circumstance not authorized under this Discovery

Confidentiality Order, the receiving party must, as soon as is practicable: (a) notify
                                            18
                                                                           2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 19 of 24 PageID: 746


in writing the designating party of the unauthorized disclosure; (b) use its best efforts

to retrieve all copies of the protected materials; and (c) inform the person or persons

to whom unauthorized disclosures were made, to the extent the person or persons

are identifiable, of all the terms of this Discovery Confidentiality Order and have the

person or persons execute a Declaration in the form annexed hereto as Exhibit A.

       23.      This Discovery Confidentiality Order shall not deprive any party of its

right to object to discovery by any other party or on any otherwise permitted ground.

This Discovery Confidentiality Order is being entered without prejudice to the right

of any party or nonparty to move the Court for modification or for relief from any

of its terms.

       24.      This Discovery Confidentiality Order shall survive the termination of

the Action and the Danish Action and shall remain in full force and effect unless

modified by an Order of this Court or by the written stipulation of the parties filed

with the Court.

       25.      Within ninety (90) calendar days of the final conclusion of the Action

or the Danish Action, whichever is later (whether by entry of a final order of

dismissal, judgment, settlement, disposition on appeal, or otherwise, and where the

time for any further appeals has expired), or by a later date on which the parties

agree, all parties in receipt of Discovery Material designated Confidential or Highly

Confidential in the Action shall be under an obligation to assemble and to return to

the originating source, or destroy, all originals or copies of Confidential or Highly

                                              19
                                                                             2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 20 of 24 PageID: 747


Confidential Discovery Material; provided, however, that counsel may retain

complete copies of all transcripts and pleadings including any exhibits attached

thereto for archival purposes, subject to the provisions of this Discovery

Confidentiality Order. Upon request, counsel of record shall certify that they have

complied with the requirements of this Paragraph. To the extent a party requests the

return of Confidential or Highly Confidential Discovery Material from the Court

after the final conclusion of the Action of the Danish Action, including the

exhaustion of all appeals therefrom and all related proceedings, the party shall file a

motion seeking such relief.

         26.   Each person to whom disclosure of Confidential or Highly Confidential

Discovery Material is made pursuant to the terms of this Discovery Confidentiality

Order, shall subject himself, herself, or itself to the jurisdiction of this Court for the

purpose of contempt proceedings in the event of any violation of this Discovery

Confidentiality Order.

         27.   This Discovery Confidentiality Order shall become effective

immediately upon the parties’ execution of it even though prior to approval by the

Court.

         28.   Neither the entry of this Discovery Confidentiality Order nor any of its

provisions shall affect in any way the merits of: (i) Novo Nordisk Inc.’s (“NNI”)

appeal of this Court’s Orders granting California State Teachers’ Retirement



                                              20
                                                                              2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 21 of 24 PageID: 748


System’s (“CalSTRS”) Section 1782 Application and directing compliance with

CalSTRS’s underlying subpoena; or (ii) the stay of those Orders currently in place.

IT IS SO ORDERED.

DATED: __________________, 2020

                                             ______________________________
                                              Hon. Douglas E. Arpert, U.S.M.J.




                                           21
                                                                        2836481.1 107916-101603
Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 22 of 24 PageID: 749




The terms and form of this Discovery Confidentiality Order are hereby consented to:


GIBBONS P.C.                                 WEISBROT LAW LLC

                                             By: /s/ Nathaniel A. Weisbrot
By: s/Michael R. Griffinger
Michael R. Griffinger                        Nathaniel Ari Weisbrot
Samuel I. Portnoy                            1099 Allessandrini Avenue
Charlotte Howells                            New Milford, New Jersey 07646
Genna A. Conti                               201-788-6146
One Gateway Center Newark                    E-mail: aweisbrot@weisbrotlaw.com
Newark, New Jersey 07102-5310
                                             BLA SCHWARTZ PC
Attorneys for Respondent
                                             Irwin B. Schwartz (admitted pro hac vice)
Novo Nordisk, Inc.
                                             Nicholas Cassie (admitted pro hac vice)
                                             One University Avenue, Suite 302(b)
                                             Westwood, Massachusetts 02090
                                             781-636-5000

                                             Attorneys for Applicant California State
                                             Teachers’ Retirement System




                                        22
                                                                      2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 23 of 24 PageID: 750




                                      EXHIBIT A

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

________________________________________

In re: Application of CALIFORNIA STATE
TEACHERS’ RETIREMENT SYSTEM for an
Order pursuant to 28 U.S.C. § 1782 Granting       Civil Action No. 16-16458 (FLW)(DEA)
Leave to Obtain Discovery for Use in a Foreign
Proceeding                                        AGREEMENT TO BE BOUND BY
                                                  DISCOVERY CONFIDENTIALITY ORDER
_______________________________________


I, _________________________________, being duly sworn, state that:
      1.     My address is ________________________________________________

      2.    My present employer is ____________________________ and the address
of my present employment is
________________________________________________________.
      3.     My present occupation or job description is _________________________

      4.     I have carefully read and understood the provisions of the Discovery
Confidentiality Order in this case signed by the Court, and I will comply with all
provisions of the Discovery Confidentiality Order.

      5.     I will hold in confidence and not disclose to anyone not qualified under the
Discovery Confidentiality Order any Confidential or Highly Confidential Discovery
Material or any words, summaries, abstracts, or indices of Confidential or Highly
Confidential Discovery Material disclosed to me.
      6.     I will limit use of Confidential or Highly Confidential Discovery Material
disclosed to me solely for purpose of this action.

       7.    No later than the final conclusion of the Action or the Danish Action, I will
return all Confidential or Highly Confidential Discovery Material and summaries,
abstracts, and indices thereof which come into my possession, and documents or things
which I have prepared relating thereto, to counsel for the party for whom I was
employed or retained.
      I declare under penalty of perjury that the foregoing is true and correct.
                                                 23
                                                                               2836481.1 107916-101603
 Case 3:19-cv-16458-FLW-DEA Document 36 Filed 07/20/20 Page 24 of 24 PageID: 751




Dated:____________________              __________________________________
                                                  [Name]




                                      24
                                                                 2836481.1 107916-101603
